DETAILED ACTION

Response to Amendment

This Office Action is responsive to applicant’s Remarks filed on May 36, 2022. 

Claims 1-20 are pending for examination, of which claims 1-2, 4, 6-15, 17-20 were amended.

In light of amendments, the objection to claim 6 was withdrawn.

Acknowledgement of the terminal disclaimer filing (on 5/26/22) and approval was confirmed. 

The interpretation of 112(f) was acknowledged.

Applicant's arguments with respect to the rejections under 35 USC 103 have been fully considered and are not persuasive. 
Applicant, in his remarks, argued that the Yan, Xiong, and Zhu, when taken alone or in combination, fail to disclose or suggest all aspects recited in the
subject claim 1.
To be specific, Applicant states that:
a/ Yan fails to disclose both of “allocating, for a user equipment (UE), a first set of resources for transmitting a first communication according to a first transmission time interval (TTI)” and also “allocating, for the UE, a second set of resources jor transmitting a second communication according to a second TTI, wherein the second TTT is smaller than the first TTI,” as recited in amended independent claim 1.
Examiner respectfully disagrees.
Yan, in his disclosure, mentions that a Node B sends to a UE a cell broadcast message including information on two TTIs and resources respectively used by the two TTIs, that is, the existing 32 sets of resources (para.47) used for transmitting uplink (first and second} data (para.43 and para.54).
Thus, Yan does disclose both of “allocating, for a user equipment (UE), a first set of resources for transmitting a first communication according to a first transmission time interval (TTI)” and also “allocating, for the UE, a second set of resources jor transmitting a second communication according to a second TTI, wherein the second TTT is smaller than the first TTI,” as recited in amended independent claim 1.

b/  Yan fails to disclose or suggest that this notification is transmitted to the UE “over a downlink control channel that is based on the second TTT through the resources allocated for the UE,” as recited in amended claim 2.
	Examiner respectfully disagrees.



Yan teaches indicating resource unavailability related to the first set of resources to a user equipment (para.56-58) and UE obtains the adjusted resource subset information by reading the broadcast message sent from the NodeB (para.62).
It would be well known in the art that any information on resources allocation that are sent from the NodeB to the UE should be carried over a downlink control channel. 
	Thus, Yan does disclose or suggest that this notification is transmitted to the UE “over a downlink control channel that is based on the second TTT through the resources allocated for the UE,”

Examiner’s remarks for other independent claims 7, 13, and 19 are similar to those cited above with respect to independent claim 1.
	In view of the above reasoning, the examiner believes that the rejections of claims 1-20 should be sustained.


			Claim Rejections - 35 USC §103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all  obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

    
Claims 1-2, 4-8, 10-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. in International Publication EP 2,680,651 A1, hereinafter referred to as Yan, in view of Xiong et al. in Pub. No. US 2016/ 0037514 A1, hereinafter referred to as Xiong, which claims priority of U.S. Provisional Patent Application Ser. No. 62/031,054, filed on Jul. 30, 2014, hereinafter referred to as Prov’54. 


Regarding claim 1, Yan discloses a method of wireless communication (method of allocating channel resources, para.26), comprising:
Allocating, for a user equipment (UE) a first set of resources for transmitting a first communication according to a first transmission time interval {TTI} (configuring parameters of indexes of {first} resources used by 10ms TTI, e.g., first resources sets of first TTI, [para.47] for transmitting {first} data [para.43]);
Allocating, for the UE, a second set of resources for transmitting a second communication according to a second TTI (configuring parameters of indexes of {second} resources used by 2ms TTI, e.g., second resources sets of second TTI, [para.47] for transmitting {second} data [para.54]);
wherein the second TTI is smaller than the first TTI (2ms TTI is smaller than 10ms TTI, para.47);
transmitting, to the UE, a first resource grant corresponding to the first set of resources (notifying UE of allocated resources indexed from 0 to 15 of common resources 0-31, e.g., first resource grant, para.51); and
transmitting a second resource grant corresponding to the second set of resources (notifying UE of allocated resources indexed from 16 to 31 of common resources 0-31, e.g., second resource grant, [para.51]).
Yan does not disclose transmitting resource grants over the downlink control channel and allocating resources are also for downlink communications; which are well known in the art and commonly applied in communications field for resources allocations, as taught in Xiong’s teachings. 
Xiong, from the same field of endeavor, teaches transmitting resource grants over the downlink control channel (sending downlink resource assignment information, e.g., resource grant, to a UE on control channel {PDCCH}, or signaling configurations for uplink and downlink, para.28 and para.104 in Xiong, or pg.17 and pg.20 in Prov’54).
Therefore, it would be obvious to one of ordinary skill in the art at the time before the invenition was filed to transmit first/ second resource grants corresponding to first/ second sets of resources allocated according to first/ second TTIs for transmitting first/ second communications; thus increasing uplink/ downlink transmission rates, the utilization efficiency of system resources, while reducing transmission delay. 


Regarding claim 2, Yan in view of Xiong further disclose indicating resource unavailability related to the first set of resources to a user equipment (indicating that resources corresponding to 2ms TTI or 10ms TT, e.g., first set of resources or parameters, are all occupied, e.g., unavailable, see para.56 and 58 in Yan). 
However, Yan does not disclose transmitting, to the UE, such indication over a downlink control channel that is based on the second TTI. 
However, Yan teaches UE obtains the adjusted resource subset information by reading the broadcast message from the NodeB (para.62). 
Thus, it would be obvious that any information on resources allocation states, e.g, availability or unavailability, that are sent from the NodeB to the UE should be carried over a downlink control channel that is based on the second TTI; for the UE to be able to perform data transmssion only on available resources while reducing processing time by avoiding to attempt to access unavailable resources. 


Regarding claim 4, Yan in view of Xiong further disclose indicating, to a user equipment, whether to rate match around demodulation reference signals in the first set of resources based at least in part on determining whether the second set of resources overlap the first set of resources (resource element {RE} mapping for physical channel transmission are rate-matched around demodulation reference signal {DM-RS} when  downlink physical channels transmissions, e.g., with its {first} set of resources, interfere or collide in MTC region, e.g., including second set of resources, see para.55 in Xiong, or pg.11 in Prov’54).


Regarding claim 5, Yan in view of Xiong further disclose allocating the second set of resources to avoid overlapping the first set of resources in a portion of the first set of resources corresponding to demodulation reference signal transmission (allocating MTC region with a subframe that is not used for other control signals using a plurality of subframes, see para.40 and 67 in Xiong, or pg.5 in Prov’54).


Regarding claim 6, Yan in view of Xiong further disclose transmitting the first communication according to the first resource grant, wherein the second set of resources are allocated during the first communication transmission (transmitting a legacy PBCH transmission, e.g., first communication, during M-PBCH transmission subframe duration, e.g., second resources set allocated,[see para.64 in Xiong, or pg.14 in Prov’54] according to downlink resource assignment information, e.g., resource grant [see para.28 and para.104 in Xiong, or pg.17 and pg.20 in Prov’54]).


Regarding claim 7, claim 7 is rejected for substantially identical reasons as applied to claim 1, except that claim 7 is in a device claim format, and wherein Yan [in claim 7] also discloses an apparatus for wireless communication (base station device, element 100 in Fig.10) comprising: a first/ second resource allocating component (allocating unit, element 1040 in Fig.10); and a communicating component (broadcasting unit, element 1010 in Fig.10).


Regarding claims 8 and 10-12, claims 8 and 10-12 are rejected for substantially identical reasons as applied to claims 2 and 4-6, except that claims 8, and 10-12 are in a device claim format.


Regarding claim 13, claim 13 is rejected for substantially identical reasons as applied to claim 7.


Regarding claims 14 and 16-18, claims 14 and 16-18 are rejected for substantially identical reasons as applied to claims 2 and 4-6, except that claims 14 and 16-18 are in a device claim format.


Regarding claim 19, claim 19 is rejected for substantially identical reasons as applied to claim 1, except that claim 19 is in a non-transitory computer-readable medium format.


Regarding claim 20, claim 20 is rejected for substantially identical reasons as applied to claim 2, except that claim 20 is in a non-transitory computer-readable medium format.


Claims 3, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Xiong, as applied to claims 1, 9, and 13 above, respectively, and further in view of Zhou et al. in Pub. No. US 2014/0348141 A1, hereinafter referred to as Zhou. 


Regarding claim 3, Yan in view of Xiong further disclose allocating the second set of resources to partially overlap the first set of resources (legacy PDCCH, PHICH, and PCFICH may be transmitted across an entire system bandwidth, e.g., first set of resources, and MTC region is a subset of frequencies of the entire system bandwidth, e.g., second set of resources, see para.74 in Xiong or pg.5 in Prov’54). 
However, Yan in view of Xiong do not further disclose such allocating is based at least in part on at least one of a modulation and coding scheme, a resource allocation size, or a number of layers of one or more channels corresponding to the first set of resources; which are known in the art and commonly applied in communications field for control signaling, as taught in Zhou. 
Zhou, from the same field of endeavor, teaches such allocating is based at least in part on at least one of a resource allocation size, or a number of layers of one or more channels corresponding to the first set of resources, or a modulation and coding scheme (modulation modes/ encoding modes are adopted on same group of resources are different, so that mutual interference is also random, [para.138 and para.26] or different modulation modes are adopted for at least two group of resources among multiple resources [para.31]). 
Therefore, it would be obvious to one of ordinary skill in the art at the time before the invenition was filed to allocate the second set of resources to partially overlap the first set of resources based on modulation and coding scheme; thus improving the efficiency of transmitting control signaling by avoiding potential interference among transmissions. 


Regarding claim 9, claim 9 is rejected for substantially identical reasons as applied to claim 3, except that claim 9 is in a device claim format. 


Regarding claim 15, claim 15 is rejected for substantially identical reasons as applied to claim 9.


Conclusion



THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571)270-7245.  The examiner can normally be reached on Monday-Friday, 9:00am-5:30pm. 
Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request(AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
     	/C.Q.T./
	/WALTER J DIVITO/      Primary Examiner, Art Unit 2419